CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Norma F. Dunn Andre K. Walker 713-830-8883 713-830-8775 norma.dunn@calpine.com andrew@calpine.com CALPINE CORP. REPORTS SOLID 2, INCREASES FULL YEAR 2009 GUIDANCE June 2inancial Results: · $788 million of Adjusted EBITDA · $1,179 million of Commodity Margin · $157 million of Adjusted Free Cash Flow · $46 million of Net Loss1 Second Quarter 2009 Financial Results: · $457 million of Adjusted EBITDA · $650 million of Commodity Margin · $113 million of Adjusted Free Cash Flow · $78 million of Net Loss1 · Successfully refinanced $1 billion in debt, addressing near-term maturities and lowering interest expense Second Quarter 2009 Operational Highlights: · Produced 1.5 million MWh of renewable generation at The Geysers with 95% availability factor · Produced 13.1 billion pounds of steam using efficient, environmentally responsible cogeneration technology · Achieved 99% availability for Texas fleet during June heat wave · Announced landmark agreement to voluntarily limit greenhouse gas emissions under federal air permit for proposed Russell City Energy Center Increasing and Narrowing 2009 Full Year Guidance: · Adjusted EBITDA guidance of $1.675-1.725 billion · Adjusted Free Cash Flow guidance of $475-525 million (HOUSTON, Texas) July 31, 2009 – Calpine Corporation (NYSE:CPN) today reported Adjusted EBITDA of $788 million for the six months ended June 30, 2009, compared to $780 million in the same period of 2008.Commodity Margin for the first half of 2009 was $1,179 million, down slightly from $1,188 million in the first half of 2008.In addition, the company reported Adjusted Free Cash Flow of $157 million.Net loss1 was $46 million, or $0.09 per diluted share, in the first half of 2009, compared to a net loss of $17 million, or $0.04 per diluted share, in the prior year period. “I am pleased to report that, despite the severity of the economic downturn, Calpine has achieved stable year-over-year financial performance using the metrics we rely upon to evaluate our business: Adjusted EBITDA, Commodity Margin and Adjusted Free Cash Flow,” said Jack Fusco, Calpine’s president and chief executive officer.“I am pleased with our progress in rebuilding Calpine as the premier operating company in the IPP sector and our ability to deliver on our promises.Because the execution of our hedging strategy, improvements in operations and sustainable cost-cutting have been better than expected, 1 Reported as net income (loss) attributable to Calpine on our Consolidated Condensed Statements of Operations. Calpine Reports Second Quarter 2009 Results
